IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Commonwealth Preservation                :
Alliance, Inc.,                          :
                 Appellant               :
                                         :
           v.                            :         No. 335 C.D. 2019
                                         :
Thomas DeSantis, Known Heir of           :
John F. DeSantis and Unknown Heirs       :
of John F. DeSantis                      :


PER CURIAM                             ORDER


            NOW, June 23, 2020, having considered Appellant’s application for

reargument and Appellees’ answer in response thereto, the application is denied.